Citation Nr: 0423328	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  98-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty August 1965 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The probative evidence predominantly shows that the Level II 
hearing for the right ear and Level II hearing for the left 
ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
decision was issued prior to the passage of VCAA.  However, 
upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim in a January 2003 
notification letter and a November 2003 notification letter.  
Specifically, the RO notified the veteran of the evidence and 
information necessary to substantiate his claim for a 
compensable disability rating for bilateral hearing loss.  
The VA fully notified the veteran of what is required to 
substantiate his claim in these notification letters.  

The RO notified the veteran of the responsibilities of the VA 
and the claimant in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely matter to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to a compensable disability rating in a June 
1997 rating decision, a February 1998 statement of the case a 
and June 2003 supplemental statement of the case.  The 
statement of the case and the supplemental statement of the 
case also fully provided the laws and regulations pertaining 
to entitlement to the benefit sought, and included a detailed 
explanation as to why the veteran had no entitlement under 
the applicable laws and regulations based on the evidence 
provided.  The duty to notify the veteran has been satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case the veteran has not identified any 
pertinent VA or private medical treatment that has not been 
obtained.  The evidence includes all post-service VA and 
private medical treatment records and records from the Social 
Security Administration.  It does not appear that there are 
additional medical treatment records that are necessary to 
proceed to a decision in this case.  In a January 2003 
statement the veteran advised VA that he had no additional 
evidence to submit in support of his claim.  In April 2004 
the veteran stated he had no additional evidence to submit 
and he specifically waived any further due process.  

In this case the veteran has undergone several VA 
compensation examinations and a private examination during 
the course of his appeal.  The VA compensation examination 
reports are dated in March 1995, March 1997, July 2002 and 
February 2004.  The veteran has also submitted opinions from 
his private treating physician that are dated in August 1996 
and August 1998, and a February 2000 private medical 
examination report with a March 2000 statement of the 
examiner.  These examinations were conducted to assess the 
nature and severity of the veteran's service-connected 
bilateral hearing loss.  These examination reports have been 
obtained.  All the examination reports include medical 
findings and opinions on the issue regarding the veteran's 
bilateral hearing loss.  

The Board finds that additional development is not necessary 
to make a decision on the claim in this case.  The medical 
evidence and opinions contained in the above examination 
reports demonstrate that there is no reasonable possibility 
that any further assistance VA would provide to the claimant 
would substantiate the claim.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).  Consequently, no further development 
is necessary for resolution of the claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


Legal Criteria

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

The Court noted that the assignment of disability ratings for 
hearing impairment is derived at by a mechanical application 
of the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent disabling based on organic impairment of hearing 
acuity as demonstrated by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  38 C.F.R. § 4.85, Table VI (2003).  To evaluate the 
degree of disability from a service-connected hearing loss, 
the rating schedule allowed for such audiometric test results 
to be translated into a numeric designation and established 
eleven (11) auditory acuity levels, from Level I, for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2003).  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.   
Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2003).  

Also, when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral, that numeral will 
then be raised to the next higher Roman numeral.  38 C.F.R. § 
4.86 (2003). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The most probative evidence of record on the issue of 
entitlement to a compensable disability rating for bilateral 
hearing loss consists of the VA audiology examination tests 
results dated in March 1995, March 1997, July 2002 and 
February 2004.  

On evaluation in March 1995, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
55
65
80
LEFT
20
55
60
70

The pure tone average in the right ear was 58.  The pure tone 
average in the left ear was 51.  The Maryland CNC speech 
recognition score was 92 percent, bilaterally.   

On evaluation in March 1997, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
65
75
LEFT
25
55
60
75

The pure tone average in the right ear was 58.  The pure tone 
average in the left ear was 54.  The Maryland CNC speech 
recognition score was 88 percent, bilaterally.  

On evaluation in July 2002, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
65
85
LEFT
25
60
60
75

The pure tone average in the right ear was 63.  The pure tone 
average in the left ear was 55.  The Maryland CNC speech 
recognition score was 92 percent in the right ear and 88 
percent in the left ear.  

On evaluation in February 2004, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
65
65
85
LEFT
40
60
65
75

The pure tone average in the right ear was 65.  The pure tone 
average in the left ear was 60.  The Maryland CNC speech 
recognition score was 96 percent, bilaterally.  

The above findings show that on audiology examination in 
March 1995 the veteran had Level II hearing for the right ear 
and Level I hearing for the left ear.  In March 1997 he had 
Level III hearing for the right ear and Level II hearing for 
the left ear.  In July 2002 he had Level II hearing for the 
right ear and Level II hearing for the left ear.  In February 
2004 he had Level II hearing for the right ear and Level II 
hearing for the left ear.  38 C.F.R. § 4.85 Table VI (2003).  
The probative evidence predominantly shows that the veteran 
has had Level II hearing for the right ear and Level II 
hearing for the left ear between 1995 and 2004.  

Applying any of these findings to Table IV results in a 
noncompensable evaluation for the veteran's service-connected 
bilateral hearing loss under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85 Table VII (2003).  The above determination is based 
upon consideration of applicable provisions of the rating 
schedule.  However, there is no showing that the veteran's 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2003).  

The Board has considered the August 1996 and August 1998 
statements from the veteran's treating physician.  He stated 
that the veteran has severe auditory dysfunction and it is 
difficult for him to hear appropriately despite the use of 
hearing aids.  He also stated that the veteran has marked 
hearing loss, which renders him disabled from meaningful 
employment.  

The Board finds that this evidence has little or no probative 
value in assessing the severity of the veteran's hearing loss 
disability for VA compensation purposes.  This opinion is not 
based on an examination for hearing impairment conducted by a 
state-licensed audiologist, which included a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  38 C.F.R. § 4.85(a).  It is a general 
conclusory opinion that provides no objective data for rating 
the veteran's bilateral hearing loss under the Schedule For 
Rating Disabilities.  

The Board has also considered the private audiology 
examination, which was performed in February 2000.  On 
evaluation, pure tone thresholds, in decibels were indicated 
on the graph as follows:



HERTZ



1000
2000
3000
4000
RIGHT
95
95
115
115
LEFT
105
120
NR
NR

The audiologist did not report speech recognition scores.  In 
a March 2000 statement a private examiner stated that these 
results demonstrated a profound sensory neurological hearing 
loss, bilaterally.  

The Board finds that this evidence has little or no probative 
value in assessing the severity of the veteran's hearing loss 
disability for VA compensation purposes.  Although it appears 
that a state-licensed audiologist conducted the examination 
for hearing impairment, it does not include a controlled 
speech discrimination test (Maryland CNC).  The examiner did 
not certify that the use of the speech discrimination test 
was not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  38 C.F.R. 
§ 4.85(c).  

More importantly, the examiner who performed the February 
2004 VA audiology examination concluded that the audiometric 
thresholds generated indicate that the audiometric test was, 
in fact, invalid.  This examiner certified a review of the 
claims folder, which included the February 2000 test results.  
He noted that, although the examiner indicated the veteran 
had a profound sensory neurological hearing loss, there was 
no indication that masking was used when reviewing the 
audiometric thresholds.  The examiner also commented that the 
veteran's speech reception threshold scores and 
discrimination scores were not recorded.  This VA physician 
concluded that the audiometric testing done in July 2002 and 
February 2004 was both valid reliable audiometric tests.  The 
VA physician strongly recommended that the VA audiometric 
test results be used as the basis for the veteran's 
disability rating and not the private testing performed in 
March 2000.  

Accordingly, the Board concludes that the preponderance of 
the evidence does not support a compensable evaluation for 
the veteran's service-connected bilateral hearing loss.  The 
criteria for a compensable evaluation for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86 Diagnostic Code (2003).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the 
claim is denied.  However, the veteran can reapply for a 
compensable rating at any time.  


ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



